Citation Nr: 1417392	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  05-01 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increase rating for chronic vertigo, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1972 to August 1976, and from February 1978 to December 1990.  This appeal comes before the Board of Veterans' Appeals (Board) from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran presented testimony at an RO hearing in January 2006, and at a hearing before the undersigned Veterans Law Judge in December 2007.  A transcript of each hearing is associated with the claims file.

In March 2008 and May 2010, the Board remanded this appeal for additional evidentiary development.  It has since been returned to the Board for further appellate action.


FINDING OF FACT

Chronic vertigo has been has been productive of daily episodes of dizziness.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for chronic vertigo have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.87, Diagnostic Code 6299-6204 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

For an increased-compensation claim, the Court of Appeals of Veterans Claims had held that § 5103(a) required, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to the initial RO decision by way of letters sent to the Veteran in May 2004 and March 2006 that fully addressed all notice elements.  The letters informed the appellant of what evidence was required to substantiate the claim and of the division of responsibility between VA and a claimant in developing an appeal.  Therefore, the Veteran was "provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  Furthermore, the claim was readjudicated with the issuance of a Supplemental Statement of the Case in April 2011.  Neither the Veteran, nor his representative, have indicated any prejudice caused by this timing error, and the Board finds no basis for finding prejudice against the Veteran's appeal of the issues adjudicated in this decision.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Moreover, in a hearing before the undersigned, the presiding Veterans Law Judge clarified the issues on appeal and identified potentially relevant additional evidence that the appellant may submit in support of their claim.  These actions by the undersigned supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103.

Based on the foregoing, adequate notice was provided to the appellant prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  Service records have been obtained, as have records of private and VA treatment.  Furthermore, the Veteran was afforded a VA examinations in November 2003, February 2006, and June 2010.  Over the course of these examinations, the Veteran's claims file has been reviewed, his lay testimony recorded, and diagnostic testing has been considered.  Furthermore, in reaching their conclusions, examiners have laid factual foundations and based such conclusions on the examinations conducted  that are consistent with the record.  The Board notes that it is "entitled to assume the competence of a VA examiner." Cox v. Nicholson, 20 Vet. App. 563, 596 (2007).  See also, Hilkert v. West, 12 Vet. App. 145, 151 (1999).  Examinations of the appellant are found to have been adequate.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record, including testimony provided at a December 2007 hearing before the undersigned.  The Board has carefully considered such statements and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Rating on Appeal

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2010).
		
When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

When a claimant is awarded service connection and assigned a disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).  Here, as discussed in greater detail below, the disability on appeal has not significantly changed, and a uniform evaluation is warranted.

The Veteran's 10 percent evaluation for chronic vertigo is effective January 7, 1991.  In the August 2004 rating decision on appeal, he was denied entitlement to an increased rating.  Hyphenated diagnostic codes are used when a rating under one Code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2010).  The appellant's specific disability is not listed on the Rating Schedule, and the RO assigned Diagnostic Code 6299 pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99."  See 38 C.F.R. § 4.20 (2010).  The RO determined that the most closely analogous diagnostic code was 38 C.F.R. § 4.87, DC 6204 for peripheral vestibular disorder.  Under this Code, the current 10 percent rating is warranted on evidence of peripheral vestibular disorders with occasional dizziness.  A 30 percent evaluation will be assigned with dizziness and occasional staggering.  A note provides that where hearing impairment or suppuration are present, they shall be separately rated.  C.F.R. § 4.87, DC 6204 (2010).

In May 2003, the Veteran had no complaints of vertigo.  In September 2003, however, a treatment notation indicates that the Veteran's posture and gait suggested that he was bothered by vertigo.

On VA examination in November 2003, the Veteran reported daily episodes of dizziness when getting out of bed in the morning.  Such symptoms had been occurring for 30 years, but had become worse recently.  Dizziness lasted from minutes to hours, and was whirling in nature.  There was no tinnitus, otorrhea, or oral fullness.  On physical examination, the ears were normal.  The impression was of vertigo, not due to peripheral vestibulopathy.  A notation was made regarding imaging that indicated cerebellar atrophy from 1995, however no conclusions were drawn regarding any connection to vertigo.

In a December 2004 statement, the Veteran endorsed staggering during dizzy spells, but said that the staggering subside before he is able to go to a hospital.

At a hearing before a decision review officer in January 2006, the Veteran stated that any sharp turn of the head threw him off balance.  He also said that he did not participate in activities like running, as they brought on dizziness.

In February 2006 the Veteran reported severe vertigo that had become progressively worse over the preceding 33 years.  Episodes of dizziness occurred one to two times a day, and lasted for four to five hours.  Dizziness was associated with bilateral tinnitus and transient hearing loss as well as otalgia and aural fullness.  The Veteran reported being unable to walk for five to ten minutes each morning.  He also stated that turning of the head brought on symptoms and resulted in transient vertigo.  Recent diagnostic testing had revealed cerebellar atrophy, and the examiner commented that findings were consistent with cerebellar atrophy.  The examiner concluded that the Veteran had no active conditions secondary to ear disease and that there were no current infections of the middle or inner ears.  The Veteran had no gaze or spontaneous nystagmus on examination.  The examiner opined that it was difficult to determine whether the Veteran had a peripheral vestibular disorder, although noted that evidence on physical examination was negative.  The final assessment was of vertigo, likely central, and symptoms were described as "severely debilitating."

A psychiatry note of August 2006 indicated that the Veteran endorsed worsening symptoms of vertigo, and was frustrated that he was unable to run.  In a subsequent August 2006 treatment note, the Veteran stated that he had taken three days off of work due to vertigo.  Additionally, the Veteran's ear hurt and the auricles were tender and painful

In January 2007 the Veteran reported constant tinnitus, otalgia and aural pressure in both ears.  He also endorsed daily vertiginous dizziness and loss of balance that had been occurring since 1972 and had been becoming progressively worse.

During his 2007 hearing before the undersigned, the Veteran stated that on getting out of bed, he needs ten to fifteen minutes to "get [himself] together" before being able to move about.  However, even at that point he still must lean on objects and falls over.  This happens every day and last for one to four hours, but may last all day.  He also endorsed nausea and vomiting.

In June 2010, the Veteran underwent a VA examination during which he reported dizziness and difficulty with loss of balance since service.  He endorsed multiple episodes of walking into walls and falling which he attributes to his symptoms.  He stated that he used a cane or rolling walker in order to assist himself when walking.  Gait was somewhat unstable, but the Veteran was able to walk in a relatively straight line.  Romberg examination revealed some difficulty maintaining balance with closed eyes, and there were no spontaneous nystagmus.  With regard to the possibility of a peripheral vestibular disorder, the examiner opined that it was possible that the Veteran had benign paroxysmal positional vertigo, due to the fact that recent electromyography had been positive for left classical rotatory nystagmus.  However, the examiner went on to state that if there was a peripheral vestibular disorder it was not contributing to the Veteran's loss of balance.  Additionally, given his clinical history, it was felt that the majority of the Veteran's dizziness was not due to benign paroxysmal positional vertigo.  The Veteran had no evidence of Meniere's disease and there were no ear-related complications causing the Veteran's loss of balance.

The examiner reported that the primary finding of electromyograph (EMG) had been a weak cochlear response in the left ear, positive classical left Dix-Hallpike, consistent low velocity right being nystagmus and positional, consistent with peripheral pathology.  During his VA examination, the Veteran did not have a classical rotatory nystagmus.  Had it been present at one time, it had likely not been causing the Veteran's loss of balance.  The diagnoses were of "central cause of loss of balance and vertigo" and possible benign paroxysmal positional vertigo which was less likely causing the Veteran's loss of balance, both from a clinical standpoint and from a physical examination standpoint.

After a careful review of the evidence above, the Board finds the Veteran's chronic vertigo to be not more than 10 percent disabling.  As previously indicated, the current 10 percent evaluation contemplates peripheral vestibular disorders with occasional dizziness.  A 30 percent evaluation will be assigned with dizziness and occasional staggering.  A note provides that where hearing impairment or suppuration are present, they shall be separately rated.  38 C.F.R. § 4.87, DC 6204 (2010).  A note also provides that DC 6204 is only to be used on "[o]bjective findings supporting diagnosis of vestibular disequilibrium."  Id.  DC 6204 is used in this case, however, merely by analogy, and it is for this reason that the RO also assigned Diagnostic Code 6299.

The Veteran has been consistent in his complaints of occasional dizziness, and such complaints have been verified by clinical professionals.  However, he has been less consistent regarding reports of staggering related to such dizziness.  In some of the Veteran's lay testimony, he has averred to daily episodes of dizziness with staggering.  However, given the extensive clinical record, the Board would expect to find some third-party reference to such staggering during his numerous hospitalizations and examinations; none exist including in clinical references documenting other symptoms associated with dizziness.  Accordingly, the Board finds the Veteran to be an inconsistent historian and his reports of staggering to be of lessened probative value.  

To the extent that the Veteran does, in fact, have staggering, processes other than his service-connected vertigo have been associated with such staggering.  Specifically the Board points to the June 2010 VA examiner's opinion that, given the clinical data of record, positional vertigo was less likely causing the Veteran's loss of balance, both from a clinical standpoint and from a physical examination standpoint.

As stated, in order to warrant a 30 percent rating, there must be occasional staggering.  38 C.F.R. § 4.87, DC 6204 (2010).  In this case, however, what staggering that is present, is not associated with the service-connected disability at issue.  Thus, based on the probative evidence therefore, the Board finds that a 30 percent evaluation is not warranted under 38 C.F.R. § 4.84, DC 6204 (2010).

The Board has also considered whether a higher evaluation may be available under an alternate Code, but finds that none are applicable.  Specifically, the Veteran does not have Meniere's disease (DC 6205), loss of either auricle (DC 6207), or a malignant neoplasm of the ear (DC 6208).  Finally, consideration of referral for an extraschedular rating has also been undertaken.  Such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.  Having reviewed the evidence, the Board finds that referral to Under Secretary for Benefits or the Director of the Compensation and Pension Service for determination and assignment of an extraschedular rating is not warranted, as the schedular evaluation assigned adequately contemplate the claimant's level of disability and symptomatology.

Based on the foregoing, the Board concludes that the Veteran's chronic vertigo has been 10 percent disabling throughout the period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.   38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

An evaluation in excess of 10 percent for chronic vertigo disability is denied.





____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


